Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-10 and 13-14 are presented for examination.
Claims 1-3, and 7-9  are amended. 
Claims 5-6 and 11-12 are canceled.

Response to Arguments
Regarding specification objection applicant’s arguments, see page 5 paragraph 2, filed May 24, 2021, with respect to the specification have been fully considered and are persuasive.  The specification objection have been withdrawn. 

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 paragraph 3, filed May 24, 2021, with respect to claims 1-4, 7-10 and 13-14 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-4, 7-10 and 13-14 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-4, 7-10 and 13-14  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-10 and 13-14  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 7 … wherein the first time is a time required for the terminal to transmit together the uplink data and the CSI after receiving the first DCI, and the second time is a time required for the terminal to transmit only the CSI after receiving the first DCI; and transmitting, to the base station, only the CSI on the PUSCH based on a value of the slot timing being greater than the second time and less than the first time wherein a range of the slot timing related to the PUSCH is determined based on a use for the PUSCH; wherein a minimum value of the slot timing is determined to be the larger value among a minimum value of an offset required for uplink data transmission (Z) configured by the base station and a minimum value of aperiodic CSI reporting offset (Y) configured by the base station, and wherein a maximum value of the slot timing is determined to be the smaller value among a maximum value of the offset required for uplink data transmission (Z) and a maximum value of the aperiodic CSI reporting offset (Y)… and in combination with other limitations recited as specified in claims 1, and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Astrom et al. (US Pub. No.: 2020/0084752) discloses a wireless device is configured with or allocated two or more control resource sets for receiving downlink control information from a base station or cell. The two or more control resource sets correspond to two or more possible states of a time slot used for downlink transmission. The wireless device determines the state of a time slot and selects one or the two or more control channel resource sets to monitor for DCI depending on the state of the time slot. In one exemplary embodiment, the time slot has two possible states and the state of the time slot is determined by the presence or absence of an SS block. 
Hao et al. (US Pub. No.: 2020/0169364) discloses techniques provide for communicating an uplink grant and a channel state information reference signal ( CSI-RS) trigger. A wireless device may identify e a pending collision for a slot of a carrier between a CSI-RS and uplink data. The wireless device may determine a communication configuration for the CSI-RS and the uplink data such that no collision occurs. The determined communication configuration for the CSI-RS may include delaying one of the colliding signals, transmitting only one of the colliding signals and suppressing the other, or reconfiguring the slot such that both signals can be transmitted successfully. Additionally, the UE and the base station may determine a CSI reporting configuration based on the determined communication configuration.
Zhou et al. (US Pub. No.: 2019/0208436) discloses A wireless device receives a medium access control (MAC) control element (CE) identified by a MAC subheader. The MAC CE comprises: a first field associated with a first cell of a plurality of cells, wherein the first field being set to a first value indicates a command of activation/deactivation of SP CSI reporting on the first cell is present; a semi-persistent channel state information (SP CSI) reporting activation/deactivation indicator; and a SP CSI report trigger field indicating a SP CSI reporting of a plurality of SP CSI reporting on the first cell; In response to the SP CSI reporting activation/deactivation indicator indicating an activation of the SP CSI reporting on the first cell, a SP CSI report for the first cell is transmitted via an uplink control channel. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469